Walkeb., J.,
after stating the case: The general rule undoubtedly is that a deed must be registered in the county where the land it conveys is situated, registration taking the place of livery of seizin, attornment, or other ceremony which the law formerly required to pass title. Rev. Stat., ch. 37, sec. 1; Rev. *265Code, cb. 37, seo. 1; Eevisal (1905), sec. 980. But as probates were sometimes taken by officers wbo bad mistaken tbeir powers, or wbo, baving tbe power, bad exercised it in tbe wrong way, and because deeds, owing to tbe uncertainty as to tbe boundary lines of counties, and perhaps for other reasons, bad, in many instances, been registered in tbe wrong counties, tbe Legislature, with its usual wisdom, deemed it proper to validate such void or defective probates and registrations by a series of enactments, many of which will be found in tbe Eevisal of 1905.
The Laws of 1858-9, ch. 18, as well as the Eev. Code, ch. 37, sec. 29, bad provided for just such a ease as we have before us; but the defendant’s counsel contend that as they were omitted ..from Tbe Code of 1883 and tbe Eevisal of 1905, and as tbe plaintiffs bad not caused tbe registration in Pasquotank County of a certified copy of tbe registry in Camden County until 1910, they lost their right, under those acts, to have the deed registered in tbe former county, where tbe land lies, The Code, by section 3867, and the Eevisal, by section 5453, repealing- all public and general statutes not contained therein; but by section 3868 of Tbe Code, and section 5454, such repeal does not “affect any act done, or any right accruing or accrued or established, or any suit or proceeding bad or commenced in any case before tbe time when such repeal shall take effect”; and it may, perhaps, admit of doubt, under those sections. — though we do not decide the question or intimate any preferential opinion in regard to it — whether it was intended that Tbe Code and Ee-visal should operate as a repeal of tbe act of 1858-9 and the previous enactment in chapter 37, sec. 29, of the Eevised Code.
It is sufficient for our present purpose that we consider the Eevisal of 1905, sec. 1009, which provides that “Wherever tbe judges of tbe Supreme or tbe Superior Courts, or tbe clerks or deputy clerks of tbe Superior Courts, or courts of pleas and quarter sessions, mistaking tbeir powers, have essayed previously to the first day of January, 1889, to take probate of deeds or any instrument required or allowed by law to be registered, and have ordered said deeds registered, and tbe same have been registered, all such probates and registrations so taken and bad are validated.” It must be conceded that our case is *266embraced by tbe words or terms of tbis statute, and being within the letter, is it also within the spirit of the law ? It is evident from the general scope of all the legislation upon this important subject, that it was intended to ratify and validate what had erroneously been done by officials having general or special powers of probate and registration, so that the essence of what was done should not be sacrificed to the form of doing it, and to save rights of property where no substantial departure from legal requirements appeared, but merely an irregularity which could be cured without injury to the rights of others. The object of probate and registration in the county where the land lies was intended to give notice to creditors and purchasers for value, or others whose rights might otherwise be seriously and unjustly impaired by the deed, and this idea is emphasized in the act of 1885, ch. 147; Revisal, sec. 980, which differs somewhat in phraseology from prior enactments relating to the same subject, viz.: Act of 1715, ch. 7; Rev. Statutes and Rev. Code, ch. 37, sec. 1. A deed is good and valid between the parties thereto without registration, and may be proved on the trial as at common law. Warren v. Willeford, 148 N. C., 474; Pell’s Rev., 980 and note.
In view of these settled principles, we may the more easily construe section 1009 of the Revisal, with reference to the registration of a deed in the wrong county, upon a probate taken according to law, or which, though originally void, has been validated by the Legislature; but before doing so, one position of the defendant requires attention. It is argued by counsel that section 1009, which was taken from the Laws of 1871-2, ch.-200, as amended by Laws of 1889, ch. 252,' and Laws of 1891, ch. 484, does not refer to probates taken by the county courts, but to those of the clerks of said courts; but, in our opinion, the probates of the county courts were intended to be validated. The phraseology and punctuation, as well as the grammatical construction, of the statute, lead us to that conclusion. 36 Cyc., 1117. If the other meaning had been intended, the preposition “of” would have been inserted before the words “courts of pleas and quarter sessions.” The section also validates registrations made upon such probates. It is pro*267vided by Eevisal, see. 988, that “A duly certified copy of any deed or writing, required or allowed to be registered, may be registered in any county; and tbe. registry or duly certified copy of any deed or writing when registered in tbe county where tbe land is situate may be given in evidence in any court of tbe State.” This section is taken from Acts of 1858-9, cb. 18, and while its meaning, as it appears in tbe Eevisal, is not very clear, when we refer to tbe original act and consider its context, we find no serious difficulty in'construing it. Tbe act of 1858-9 recites that wills, deeds, and other written instruments bad been recorded in tbe wrong counties, and tbe act was passed to remedy tbe mischief by allowing certified copies of wills, deeds, and other writings thus erroneously registered to be recorded in tbe proper counties. This is expressly provided as to wills by tbe original act, and by clear implication tbe same rule is extended to deeds. But tbe Eev. Code, eb. 37, sec. 29, provided that any deed for land, made prior to tbe year 1830 and registered in any county where any part of tbe land is situated, or in any adjoining county, or a copy of such deed duly certified by tbe register of deeds of tbe county wherein it was recorded, may be registered in tbe proper county. This section is not in Tbe Code of 1883 or tbe Eevisal of 1905, and counsel of defendant contend that it is, therefore, repealed by section 3867 of Tbe Code and section 5453 of tbe Eevisal; but section 3868 of Tbe Code and section 5454 of tbe Eevisal provide that tbe repealing clauses shall not “affect any act done, or any right accruing, accrued or established,” and we think that tbe Eev. Code, cb. 37, sec. 29, and tbe act of 1858-9, cb. 18, so far validated the registration of this deed in Camden County as to bring it within the protection of tbe saving clauses of Tbe Code (sec. 3868) and Eevisal (sec. 5454) ; and even if tbe right to^ have tbe deed or a certified copy registered in Pasquotank County was lost by a repeal of that part of tbe Eevised Code, yet it may be' registered in like manner under section 1599 of tbe Eevisal. Tbe validation of tbe registry in Camden, to tbe extent stated, was “an act done or accomplished or a right accrued,” and tbe machinery for transferring the registration to the proper county is found in the Eevisal, sec. 1599, if otherwise it had been lost.
*268A review of the legislation, upon this matter satisfies us that it was intended to correct and remedy errors of registration as well as those of probate. They go hand in hand, and the one without the other would be of little or no avail. The statutes are highly remedial, and should be liberally construed, so as to embrace all cases fairly within their scope. It is constructive, legislation; we are saving titles, and not destroying them. It has been said that “such acts are of a remedial character, and are the peculiar subjects of legislation. They are not liable to the imputation of being assumptions of judicial power.” McFaddin v. Evans Co., 185 U. S., 505. It was further held that to validate defective probates and registrations is a proper exercise of legislative power and favored by the courts. Speaking to this question, the Court in Webb v. Den, 17 How. (U. S.), 576, said: “In the early settlement of most of our States, the forms of conveyances of land were very simple; and they were 'usually drawn either by the parties themselves or by persons equally ignorant of the proper forms of certificates of acknowledgment required by law. In some States the statutes concerning acknowledgments and registry were stringent, while the practice was loose and careless. And in some the courts, by unnecessary strictness in their construction of the statutes, added to the insecurity of titles, in a country where too many have acted on the supposition that every one who can write is fit for a conveyancer. The great evils likely to arise from a strict construction applied to the bona fide conveyances of an age so careless of form have compelled legislatures to quiet titles by confirmatory acts, in order to prevent the most gross injustice. The act in question is one of these; it is a wise and just "act; it governs this ease, and justifies the court in admitting this deed in evidence. . . . The registration being thus validated, copies of such deeds stand on the same footing with other legally registered deeds, of which copies are made evidence by the law.” See, also, 6 A. and E., 939; Barrett v. Barrett, 120 N. C., 131; Gordon v. Collett, 107 N. C., 364; Vanderbilt v. Johnson, 141 N. C., 370.
The county of Camden adjoins the county of Pasquotank, and the copy of the deed duly certified by the register of the *269former county was properly registered "in the latter county, and tbe certified copy of tbis final registry should bave been admitted in evidence. What tbe legal effect of tbe deed will be, in its bearing upon tbe facts of tbe case as they are disclosed by the evidence, we cannot now decide. There was error in refusing to admit tbe deed.
Defendant’s counsel contend that tbe nonsuit was taken in deference to tbe judge’s decision that sufficient evidence of tbe loss of tbe original deed bad not been introduced to. let in parol evidence of its execution and contents, but it appears to us that tbe reason for tbe nonsuit should not be confined within such narrow limits, but extended to tbe entire adverse' ruling. Tbe exclusion of tbe deed was tbe real question involved, as it was a necessary link in tbe plaintiff’s chain of title.
New trial.